Case 1:14-cv-01459-CMA-NRN Document 145 Filed 05/24/19 USDC Colorado Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-cv-14159-CMA-NRM

   TERANCE D. WILSON,

   Plaintiff,

   vs.
   `
   SHERWYN PHILLIP,
   STEVEN FRANK, and
   JAMES FOX,

   Defendants.
   ______________________________________________________________________________

      PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION
            FOR SUMMARY JUDGMENT ON THE ISSUE OF EXHAUSTION
   ______________________________________________________________________________

           Now comes the Plaintiff, Terance D. Wilson by and through his attorney, Brice A.

   Tondre, and for his memorandum in opposition to Defendant’s motion for summary judgment

   on the issue of exhaustion [Doc. #134-2] states:

                                         INTRODUCTION

           Defendants allege that Plaintiff failed to exhaust his administrative remedies before

   filing this action and therefore it must be dismissed pursuant to the Prison Litigation Reform Act

   [42 U.S.C. §1997e(a)].

           Defendants’ allegation of material facts are incomplete. Plaintiff alleges that when the

   omitted material facts are added there is no basis for dismissal.



                                                      1
Case 1:14-cv-01459-CMA-NRN Document 145 Filed 05/24/19 USDC Colorado Page 2 of 6




                          .PLAINTIFF’S STATEMENT OF MATERIAL FACTS

          1. On July 2, 2012, Plaintiff was viscously attacked by an inmate at Limon

   Correctional Facility who stabbed him numerous times.

   `      2. Plaintiff was initially taken to the local hospital.

          3.On July 3, 2012 he was admitted to the University of Colorado Hospi tal

   (“UCH”)where he was treated for numerous injuries (see Exhibit 4).

          4. On July 12, 2012 he was discharged from UCH and transported to the hospital at

   D.R.D.C.

          5. Between July 12, 2012 and August 27, 2012 Plaintiff remained under the care of the

   D.R.D.C. Hospital. During that period D.R.D.C. Hospital transported Plaintiff to U.C.H. 2 or 3

   times for emergency care.

          6. On August 27, 2012 Plaintiff was discharged from D.R.D.C. hospital. and transported

   to Fremont Correctional Facility.

          7. During his stay in U.C.H. and D.R.D.C. hospital. Plaintiff did not have access to a case

   manager.

          8. On September 4, 2012, Plaintiff authored a step 1 grievance in which he complained

   about abuse of him at D.R.D.C. hospital. (Exhibit 1)

          9. On September 10, 2012, Plaintiff authored a step 1 grievance in which he complained

   about the failure to protect him from the Surrenos. (Exhibit 2)

          10. Both Exhibit 1 and Exhibit 2 were submitted less than 30 days after Plaintiff was

   transported to FCF. DeCesaro did not disclose that Exhibit 1was received and that CDOC did not


                                                     2
Case 1:14-cv-01459-CMA-NRN Document 145 Filed 05/24/19 USDC Colorado Page 3 of 6




   respond to it.

           11. Exhibit 2 was not responded to until 11/19/12 which was _____days late.

           12. During the period of Plaintiff’s hospitalization he was consumed by a fear of death

   and a steady schedule of procedures designed to save his life. A review of his hospital records

   (Exhibit 4) reflects:

           (a) Plaintiff was in the surgical ICU from July 3 through 12:

           (b) Plaintiff’s final diagnosis was:

   (i)Thoracic Aorta injury which had to be surgically repaired;

   (ii)Unspecified septicemia;

   (iii)Acute kidney failure;

   (iv)Traumaticpnuenothoric with open wound into Thorax;

   (v)Pnuemonia organism unspecified;

   (vi)Sepsis;

   (vii)Hypo;

   (viii)7/9/12 remained intobated;

   (ix)PICC line incerted;

   (x)Poor pain control:

   (xi)Dr. Raeburn, Traumatic aortic injury repair7/412;

   (xii)7/5/12 Acute pulmonary insufficien cy;acute hypoxicinsuffiency overnight likely secondary

   to pain and thoracotomy ;plan to place epidural catheter for pain.

   (xiii)7/7/12 Altered mental status;

   (xiv)7/8/12 delirious and combativei


                                                    3
Case 1:14-cv-01459-CMA-NRN Document 145 Filed 05/24/19 USDC Colorado Page 4 of 6




   (xv)7/9/12 Altered mental status, severe agitations, delirium, critically ill;

   (xvi) 7/10/12 cleared to return to prison;

   (xvii); 7/10/12 Altered mental status;

   (xviii); 7/11/12 Altered mental status, acute renal failure,sepsis;

   (xviv); 7/12/12 impaired physical mobility;

           13. Waiting for D.R.D.C. Hospital records to show how Plaintiff was tr eated there.

   Plaintiff’s 9/4/12 grievance of that date (Exhibit 1) indicates he was mistreated and abused..

   This ended when Plaintiff was transferred to Fremont Correctional Facility on August 27,

   2012.

           Plaintiff’s stabbing and hospitalizations were under the security and protection of Limon

   correctional officers. The trauma of the stabbing when they were supposed to be protecting him

   and the trauma of knowing that members of that group were assigned to protect him in the

   hospitals and the taunting described in Exhibit 1constituted extraordinary circumstances that

   justified equitable tolling of the deadline for the filing of a grievance.

           As evidence of a dangerous attitude, Lt. Johnson who was at Plaintiff’s side shortly after

   he was stabbed, told Plaintiff he should have let him die.

   Plaintiff was not of the frame of mind during his hospitalization to attack the correctional

   officers with grievances. Likewise, his injuries and fears of death placed him in the frame of

   mind to seek to live.

           Havens v. Johnson et al, 2013 WL 2112637 (D. Colo. 09-cv-1380, 11-cv-00490 MSK-

   MEH)




                                                      4
Case 1:14-cv-01459-CMA-NRN Document 145 Filed 05/24/19 USDC Colorado Page 5 of 6




                                                      /s/ Brice A. Tondre
                                                      ___________________________________
                                                      Brice A. Tondre
                                                      P. O. Box 2196
                                                      Evergreen, Colorado 80437-2196
                                                      Telephone: 303-296-3300
                                                      briceatondrepc@msn.com

                                                      ATTORNEY FOR PLAINTIFF




                                   CERTIFICATEO F SERVICE

          I hereby certify that on this the 24th day of May, 2019, a true and correct copy of the
   foregoing document was electronically filed with the Clerk of Court using the CM/ECM system
   which will serve a copy of the filing on the following:

          Karen Lorenz
          karen.lorenz@coag.gov

                                                      /s/ Brice A. Tondre

                                                      ___________________________________
                                                      BRICE A. TONDRE




                                                  5
Case 1:14-cv-01459-CMA-NRN Document 145 Filed 05/24/19 USDC Colorado Page 6 of 6




                                       6
